          Case 1:18-cv-12251-CM Document 62 Filed 09/21/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THOMAS BLUME, ET AL.,

                                    Plaintiffs,

                        -against-
                                                              No. 18 Civ. 12251 (CM)
 PORT AUTHORITY TRANS-HUDSON
 CORPORATION

                                    Defendant.


McMahon, C.J.:

       The court, for its ruling on the parties’ motions in limine:

1. Plaintiffs’ Motion in Limine to Preclude Defendant from Obtaining a Setoff and Defendant’s
   Motion in Limine to Obtain a Setoff

         These two motions are mirror images of one another: PATH asks the court to rule that it is
entitled to a setoff of payments it made for Plaintiffs’ medical treatments allegedly arising from
their injuries related to TBP, while Plaintiffs argue that PATH is not entitled to setoff.

       PATH’s motion is granted; Plaintiffs’ motion is denied.

        FELA provides that a common carrier like PATH is entitled to “set off therein any sum it
has contributed or paid to any insurance, relief benefit, or indemnity that may have been paid to
the injured employee or the person entitled thereto on account of the injury or death for which said
action was brought.” 45 U.S.C. § 55. This means that PATH can set off any amount that it paid in
Plaintiffs’ medical expenses used to treat the injuries that precipitated this suit.

        Plaintiffs contend that any payments made to them by PATH are subject to the collateral
source doctrine, which provides “that the employer-tortfeasor is not entitled to mitigate damages
by setting off compensation received by the employee from an independent source.” Blake v. Del.
& Hudson R.R. Co., 488 F.2d 204, 206 (2d Cir. 1973) (citation omitted) (emphasis added). In
Blake, the Second Circuit refused to grant a setoff of payments from a general insurance plan that
the defendant railroad maintained, because the railroad could not show that the plan was
specifically used to offset liability from FELA lawsuits. Any payments that the plaintiff had
received from the general insurance plan thus constituted only a “fringe benefit” that was “in effect
part of the employee’s income for services rendered.” Id. (citation omitted).
          Case 1:18-cv-12251-CM Document 62 Filed 09/21/20 Page 2 of 4




        Here, there is no omission of the sort that led to the ruling in Blake. The payments to
Plaintiffs were made specifically in response to the on-the-job injuries about which they complain
in this lawsuit. Indeed, Plaintiffs were unable to obtain such payments until they signed an
“Occupational Injury Report” that expressly reserved for PATH “the right to a lien for any such
medical expenses against any subsequent judgment or settlement of any action brought against
PATH . . . arising out of” the injury. (Dkt. No. 57, Exhs. 4, 5). For this reason, the payments clearly
qualify as “sum[s] . . . paid to the injured employee . . . on account of the injury” that precipitated
this FELA suit. 45 U.S.C. § 55.

        The court will determine the exact amount of any setoff if the jury returns a plaintiffs’
verdict. The jury will not be told about any setoff; it will assess damages, after which the court
will apply the setoff number.


2. Defendant’s Motion in Limine to Bar the Tank Brite Plus (“TBP”) Safety Data Sheet (“SDS”)

         PATH moves to preclude the plaintiffs from introducing into evidence a document known
as the TBP SDS (Safety Data Sheets). It argues that the SDS is not reliable scientific evidence and
that its introduction would be prejudicial.

       PATH’s motion is denied.

       Federal regulations promulgated by the Occupational Safety and Health Administration
(“OHSA”) require manufacturers of hazardous chemicals like TBP to prepare an SDS. See 29 CFR
§ 1910.1200. Pursuant to these regulations, the SDS identifies possible hazards associated with
TBP, as well as the protective measures that are needed to ensure that individuals are not exposed
to such hazards. In the case of TPB, these documented hazards include “skin irritation,” “eye
damage” and aspiration issues if TBP “enters airways.” (Dkt. No. 51, Exh. 1, at pg. 1). Those are
some of the same symptoms that Plaintiffs allege they suffered as a result of their exposure to TBP.
The SDS also advises users of TBP to wear protective equipment, including respirators and
goggles, and admonishes that TBP should only be used in areas with adequate ventilation. (Id. at
pg. 3–4).

        Plaintiffs claim that TBP caused their injuries after PATH negligently failed to provide
them with respirators or good ventilation while TBP was being used in their presence. As the court
understands the record, PATH had a copy of the SDS in its files, which means that, at a minimum,
the document is admissible to prove that PATH was on notice of the possibility of harm and the
need for precautions and protective gear to prevent that harm. Furthermore, the fact that the SDS
is, in effect, a governmentally-required admission by a manufacturer of a substance that the
substance it makes is dangerous, and that precautions must be taken when using it, brings it within
both Fed. R. Ev. 804(3) (a statement against the maker’s interest) and Fed. R. Ev. 807 (the residual
exception to the hearsay rule for statements that are contain sufficient guarantees of
          Case 1:18-cv-12251-CM Document 62 Filed 09/21/20 Page 3 of 4




trustworthiness). And any possible prejudice to PATH does not substantially outweigh the
probativeness of the SDS on the issues of notice and causation. Fed. R. Evid. 403.

         If there is any doubt as to the authenticity of the SDS, the witness list will be added to
include a representative from TBP’s manufacturer (JMN Specialties, Inc), who can be called to
testify about its authenticity.


3. Motion in Limine to Bar Dr. Fox’s Supplemental Affidavit

       PATH moves to preclude the introduction of Dr. Fox’s supplemental affidavit. Dr. Fox
issued an initial “Toxicologist’s Expert Report” on July 31, 2019, in which he detailed his
conclusions as to whether TBP caused Plaintiffs’ injuries. Then, on October 25, 2019, he provided
a supplemental affidavit that was first included in Plaintiffs’ motion opposing PATH’s motion for
summary judgment. In this affidavit he said that he used the Bradford Hill Criteria to form his
conclusion that TBP caused Plaintiffs’ injuries – a statement about his methodology that he did
not make in his initial report.

        As made, the motion is granted, because the affidavit is an out-of-court statement by a non-
party, which means it is hearsay and so inadmissible. In fact, neither the July 31 Expert Report nor
the October 25 affidavit is admissible. Dr. Fox will be on the witness stand; he will testify to his
opinions; his prior statements can be used on cross examination as needed to impeach him or
otherwise undermine his testimony.

        The motion that PATH should have made, and meant to make, was a motion prefigured in
this court’s decision denying the motion for summary judgment: a motion to preclude Dr. Fox
from testifying about the Bradford Hill criteria and how he arrived as his conclusion about
causation, which is the subject of the October 25 affidavit but which is not mentioned in the July
31 expert report. At the Final PreTrial Conference later this week, the court will hear from the
parties on this question. As things stand, I have no idea whether Dr. Fox was saying in the October
25 affidavit that the Bradford Hill method was the method he used to arrive at the conclusions in
the July 31 expert report, or whether it was a response to something in the Defendant’s evidence
that could not have been included in the July 31 report. Please make sure counsel are equipped to
discuss this issue on September 23.

        This constitutes the decision and order of the court. It shall be publicly posted as a written
decision. The Clerk is directed to remove the motions at Docket Nos. 48, 50, 53 and 56 from the
court’s list of open motions.


Dated: New York, New York
       September 21, 2020
       Case 1:18-cv-12251-CM Document 62 Filed 09/21/20 Page 4 of 4




                            ____________________________________________
                                        Chief Judge


BY ECF TO ALL COUNSEL
